Citation Nr: 1517827	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for a bilateral foot disability, to include as secondary to diabetes.

3. Entitlement to a disability rating in excess of 10 percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1973 and from August 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. It was last before the Board in September 2014, when the Board remanded the matter to schedule a hearing. See September 2014 Board Decision.

Pursuant to the Board's September 2014 remand directive, the Veteran testified before the undersigned at an October 2014 video-conference hearing. Thus, there was substantial compliance with the Board's remand directive. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision. See February 2015 Correspondence.

The Veteran's July 2013 substantive appeal limited the appeal to the three issues identified on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS), a paperless claims processing system.

The issue of entitlement to a rating in excess of 10 percent for chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not establish that the Veteran was exposed to herbicide agents during his military service or that his current diabetes mellitus manifested in service or within one year of separation or that it otherwise relates to service. 

2. A bilateral foot disability therefore cannot be caused or aggravated by the diabetes, nor does it otherwise related to service.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to relate to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

2. The criteria for entitlement to service connection on a secondary basis for a bilateral foot disability are not satisfied. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

March 2010 and May 2010 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Here, VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the claims. In McLendon, the Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. As will be discussed further below, these criteria - specifically the second and third - are not met. Accordingly, the Veteran's claims do not warrant an examination.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Merit of the Claims

The Veteran claims he has type II diabetes mellitus due to exposure to herbicides, including Agent Orange, while serving in Panama. He claims his bilateral foot condition is secondary to the diabetes. See October 2014 Hearing Transcript; June 2010 Statement; March 2010 Claim. Although the Veteran has diagnoses of diabetes and peripheral neuropathy in his feet, the preponderance of the competent evidence is against the questions of both exposure to herbicides and connection to service. The appeal will therefore be denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Specifically, § 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). In addition, veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6).

The Veteran does not contend that he served in Vietnam. Instead, he argues that he was exposed to herbicides, specifically Agent Orange, while serving in Panama.

The Veteran's statements regarding herbicide exposure in Panama do not constitute competent evidence that supports his claim of service connection for diabetes. Determinations such as whether herbicides were used in Panama require specialized knowledge and training. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Thus, the Veteran's lay statements regarding herbicide exposure do not warrant presumptive service connection for herbicide exposure in service.

The Veteran also submitted information regarding a prior Board decision involving a different Veteran whose appeal included a similar claim. Of note, previous Board decisions are not binding on the Board, unless the previous Board decision specifically addressed this particular Veteran's case. See 38 C.F.R. § 20.1303 (2014).

The Veteran also submitted an article regarding his assertion that Agent Orange was used in Panama. But the article failed to establish, individually or in combination, that the Veteran was exposed to herbicides on a direct basis while he served in the Panama Canal Zone. The article's observation that eyewitnesses reported "hundreds of barrels of Agent Orange were shipped to Panama during the Vietnam War to be tested in simulated tropical battlefield conditions of Southeast Asia" does not pertain specifically to the Veteran's service in Panama at U.S. Naval Communications Station, Balboa, to include the Farfan receiver site and Summit transmitter site; Fort Gulick; and Fort Clayton.

The RO specifically sought to verify the Veteran's reported in-service herbicide exposure. In August 2010, it submitted a memorandum that the Veteran's exposure to Agent Orange could not be verified. August 2010 VA Memorandum. A request was also sent to the Defense Personnel Records Information Retrieval System (DPRIS) regarding potential herbicide exposure, to which a negative response was received. The response noted that "Agent Orange, and other tactical herbicides, were not used, tested, disposed of or stored in the Canal Zone, Panama, including all the camps and bases listed on Panama." December 2010 DPRIS Response to Request for Information.

The Board finds the response from DPRIS regarding the Veteran's alleged in-service herbicide exposure to be more probative than his lay assertions. Therefore, the Veteran's assertions regarding in-service herbicide exposure are outweighed by the December 2010 DPRIS response. Therefore, the presumptive regulations regarding herbicide exposure are not applicable in this case. See 38 C.F.R. § 3.309(e). Moreover, there is no evidence suggesting that the Veteran's diabetes is related in any other matter to service.

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for diabetes mellitus, which is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for diabetes may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for diabetes may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The earliest evidence of record of the Veteran's diabetes is from July 2008. See VAMRs. The probative evidence of record does not show that it is related to service. Specifically, the evidence does not suggest that the Veteran's diabetes manifested in service or within a year of separation or is otherwise related to an in-service incident or disease, nor has the Veteran claimed this. See October 2014 Hearing Transcript. And while the Veteran submitted a private opinion that herbicide exposure may have contributed to his diabetes, this opinion is predicated on the Veteran's unconfirmed belief that he was exposed to Agent Orange. See March 2014 Private Opinion.

The probative evidence of record weighs against service connection for diabetes based on in-service herbicide exposure and the claim is denied.

Because service connection for diabetes is denied and the Veteran's claim for a bilateral foot disability is claimed as due to diabetes, that claim must resultantly also be denied.


ORDER


Service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a bilateral foot disability, to include as secondary to diabetes, is also denied.


REMAND

The Veteran claims that his service-connected chronic bronchitis has worsened since his September 2013 VA examination. See October 2014 Hearing Transcript. A new VA examination is warranted to assess the nature and severity of the Veteran's chronic bronchitis.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.
 
2. Obtain any outstanding VA treatment records dating from November 2012 forward and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the September examination for a new respiratory examination. The VA examiner should assess the nature and severity of the Veteran's chronic bronchitis. If the examiner is not available, a different examiner may perform the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the opinion:

a. The examiner should determine the nature and severity of the Veteran's chronic bronchitis. See 38 C.F.R. §4.97, DC 6600 (2014).

b. All pertinent symptomatology should be reported in detail.

c. The examination report must specifically include a pulmonary function test (PFT), including post-bronchodilator Forced Vital Capacity (FVC), Forced Expiratory Volume in one second (FEV-1), FEV-1/FVC, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.

If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability. Similar reasons should be provided if post-bronchodilator values are not provided. The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires outpatient oxygen therapy, as a result of chronic bronchitis.

The examiner should state which of the different PFTs (FEV-1, FVC, etc.), most accurately reflects the Veteran's level of disability.

d. If possible, the examiner should determine the duration of the Veteran's current symptoms.

e. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand. The examiner's attention is called to:

April 2010, February 2011, and September 2013 examination reports.

October 2014 Hearing Transcript, claiming the chronic bronchitis has worsened since the most recent September 2013 VA examination.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to an increased disability rating for chronic bronchitis (DC 6600). If the benefit sought is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


